PER CURIAM.
We reverse the trial court’s entry of judgment predicated upon the granting of the appellee’s motion for involuntary dismissal. Since the evidence was in conflict and the appellee concedes the appellant’s entitlement to a decision on the merits of appellant’s action for declaratory relief we remand with directions that the trial court enter a judgment in accord with the declaratory decree statute. See Hoffkins v. City of Miami, 339 So.2d 1145 (Fla. 3d DCA 1976).
ANSTEAD, C.J., DELL, J., and GEIGER, DWIGHT L., Associate Judge, concur.